Citation Nr: 1635168	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-32 644	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for the status post (s/p) retinal detachment, left eye, with macular scar, prior to January 12, 2015 and in excess of 30 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to September 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran filed his notice of disagreement (NOD) in March 2010.  The RO issued a statement of the case (SOC) in June 2010 and the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.

Although not formally certified to the Board, the Board notes that the issue of TDIU is inherent in the Veteran's claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  Therefore, the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, and as such, it has been listed on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 

The issue of headaches has been raised by the record in a February 2012 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA examination, 3 (Feb. 9, 2012); see also, e.g., Service Treatment Records, 2 (Oct. 14, 2014).  In that examination, the Veteran indicates that he has headaches associated with swelling and dryness in his eye from time to time.  Therefore, the Board does not have jurisdiction of this informal claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to an increased rating and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REMAND

Regarding the issue of TDIU, the Board notes that the AOJ denied entitlement to a TDIU in a February 2010 rating decision.  See Rating Decision, 2 (Feb. 23, 2010).  Although the Veteran filed a NOD regarding this issue in March 2010, he did not specifically list TDIU as an issue on his VA Form 9.  See Notice of Disagreement, 1 (Mar. 12, 2010); see also VA Form 9, 1 (Aug. 6, 2010).  Despite this oversight, the Board notes that under Rice, a claim of TDIU is inherently part of a claim for an increased rating.  See Rice, 22 Vet. App. at 455.  Thus, the Board finds that the Veteran implicitly sought to appeal the denial of TDIU, as new evidence associated with the claims file continues to raise this issue.  See Private Medical Opinion, 3 (Aug. 6, 2010); see also VA examination, 24-25 (Feb. 9, 2012); see also VA examination, 6 (Jan. 12, 2015).

In terms of developing the Veteran's claim for TDIU, the Board notes that the Veteran has already submitted an application for increased compensation based on unemployability.  See VA Form 21-8940, 1-2 (Feb. 19, 2009).  In April 2009, the Veteran was also provided with VCAA notice on how to prevail in his claim for TDIU.  See Letter to Veteran, 1-7 (Apr. 2, 2009). 

Relevant to both the Veteran's increased rating and TDIU claims, the record indicates that the Veteran may be receiving Social Security benefits for his service-connected disability.  See Rating Decision, 3 (Feb. 23, 2010) (noting that Social Security benefits were denied in 2003); but see Letter to Social Security Administration, 1 (Apr. 13, 2009) (including a letter from January 2005 attempting to substantiate the Veteran's disability claim); see also, e.g., Private Treatment Records, 24 (Apr. 16, 2009) (certifying that the Veteran applied for Social Security benefits).  As the records from the Social Security Administration (SSA) could prove relevant to the Veteran's claim for both issues on appeal, the AOJ should contact the SSA and associate any relevant records with the claims file. 

The Board notes that the Veteran underwent VA examinations in February 2012 and January 2015 for his left eye disability.  The February 2012 examiner noted that the Veteran's service-connected left eye disability impacted his eligibility to work jobs that required "sharp clear vision."  See VA examination, 24-25 (Feb. 9, 2012).  The January 2015 examiner noted that the Veteran's eye condition affected the ability to drive and also limited other activities.  See VA examination, 6 (Jan. 12, 2015).

Although these examinations noted a functional impact on the Veteran's ability to work, the Board finds that these examinations did not adequately address the scope of the functional impact.  Consequently, these examinations are not adequate to fairly adjudicate the Veteran's claim of entitlement to a TDIU.  Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Veteran should be afforded a new VA examination to determine the degree that his service-connected disability impacts his ability to secure substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Following receipt of any records, afford the Veteran an appropriate VA examination to determine the effects of his service-connected left eye disability on his ability to maintain employment consistent with his education and occupational experience.  The claims folder, including a copy of this Remand, must be made available to the examiner for review. 

Based on a review of the case, the examiner should provide an opinion as to whether the Veteran's service-connected left eye disability precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  Any opinion provided must be supported by a clear and complete rationale.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why the opinion cannot be provided without resort to speculation.

3.  Thereafter, readjudicate the claims for an increased rating and TDIU.  If any of these claims are not granted in full, another SSOC should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

